Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  September 26, 2012                                                                Robert P. Young, Jr.,
                                                                                              Chief Justice

  144728                                                                            Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                    Stephen J. Markman
                                                                                    Diane M. Hathaway
                                                                                        Mary Beth Kelly
  FREMONT INSURANCE COMPANY,                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                     Justices

  v                                                      SC: 144728
                                                         COA: 300825
                                                         Kent CC: 10-003010-CK
  MICHAEL IZENBAARD and HALEY
  IZENBAARD,
            Defendants-Appellees,
  and
  NATHAN KADAU,
          Necessary Party
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. In
  ascertaining the meaning of a contract, we give the words used in the contract their plain
  and ordinary meaning that would be apparent to a reader of the instrument. Because the
  term “premises” is undefined in the insurance contract at issue in this case, reference to
  dictionary definitions is appropriate. Such definitions do not necessarily require a
  building to exist on a particular piece of land in order to fall under the common
  understanding of “premises,” which is a term that generally must be interpreted in light of
  its surrounding context. See, e.g., Random House Webster’s College Dictionary (“a tract
  of land including its buildings”); Black’s Law Dictionary (6th ed) (“Land with its
  appurtenances and structures thereon. Premises is an elastic and inclusive term, and it
  does not have one definite and fixed meaning; its meaning is to be determined by its
  context and is dependent on the circumstances in which used, and may mean a room,
  shop, building, or any definite area.”). The Court of Appeals erred in concluding that the
  term “premises” as used in the insurance provision at issue in this case must be defined as
  property that has a building on it; nothing in the language or context of the insurance
  contract requires as much. We REMAND this case to the Court of Appeals to address
                                                                                                               2

the additional issue raised, but not decided, below: whether the location of the accident
was used “in connection with” the insured residence.

      We do not retain jurisdiction.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 26, 2012                  _________________________________________
       t0919                                                                 Clerk